Citation Nr: 0109108
Decision Date: 03/28/01	Archive Date: 05/21/01

DOCKET NO. 95-15 068      DATE  MAR 28 2001

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Entitlement to service connection for a psychiatric disability.

ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1971 to September
1992. His claim comes before the Board of Veterans' Appeals
(Board) on appeal from rating decisions of the Department of
Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska,
which denied the veteran's claim of entitlements to service
connection for a psychiatric disability. The case has since been
referred to the RO in Houston, Texas. It appears that the veteran
has recently relocated to Las Vegas, Nevada.

FINDINGS OF FACT

1. All evidence necessary for an equitable resolution of the
issue on appeal has been obtained, and no further development is
necessary to comply with the Veterans Claims Assistance Act of
2000.

2. The veteran does not suffer from a psychiatric disability.

CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by
service. 38 U.S.C.A. 1110, 1131, 5107 (West 1991 & Supp. 2000);
38 C.F.R. 3.102, 3.303 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he currently suffers from a psychiatric
disability as a result of his period of military service. In
general, service connection may be granted for a disability
resulting from a disease or injury incurred in or aggravated by
service. See 38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303(a).

As a preliminary matter, the Board is satisfied that all
requested assistance to the veteran by VA has been provided as
required by law. On November 9, 2000, the President signed the
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-475
(2000) (to be codified at 38 U.S.C. 5100-5103A, 5106-7, 5126),
which modified the circumstances under which VA's duty to assist
claimants applies, and how that duty is to be discharged. The law
affects a claim such as this because the claim was pending on the
date of enactment of the new law. Changes potentially relevant to
the claim include a broader VA obligation to obtain relevant
records and advise claimants of the status of those efforts, and
an enhanced requirement to provide a VA medical examination or
obtain a medical opinion in cases where such development is
necessary to make a decision on a claim.

- 2 -

in this case, the Board is satisfied that all necessary
assistance by VA has been provided. The veteran has been afforded
a VA psychiatric examination in connection with this claim. In
addition, all relevant evidence has been obtained and fully
discussed in the statement of the case issued in December 1994.
The RO also has informed the veteran of the evidence necessary to
establish service connection for a psychiatric disability. The
veteran requested that the be scheduled for a hearing before a
member of the Board, but failed to report to that hearing with no
explanation for his absence. His hearing request is thus
withdrawn. See 38 C.F.R. 20.704(d) (2000). Moreover, in March
2001, he specifically reported that he did not want a hearing.
Under these circumstances, it appears that all relevant facts
have been properly and sufficiently developed as contemplated by
the applicable law, and the Board may proceed to adjudicate this
claim based on the evidence currently of record.

A review of the record shows that the veteran does not suffer
from a psychiatric disability. His service medical records make
no reference to any psychiatric problems. After his separation
from active duty in 1992, the veteran was afforded a psychiatric
evaluation in April 1993 by Wandal W. Winn, M.D. Dr. Winn noted
that there was no evidence of anxiety, posttraumatic stress
disorder, or depression on mental status examination. Dr. Winn
thus concluded that the veteran did not suffer from an Axis I
diagnosis, and assigned a Global Assessment of Functioning (GAF)
score of 90. This was the same conclusion reached by a VA
psychiatrist at a psychiatric examination performed in June 1994.
Based on an interview and findings from a mental status
examination, it was determined that the veteran did not suffer
from any Axis I diagnosis. A GAF score of 85 was provided. Thus,
no medical evidence of a psychiatric disability has been
submitted.

The only evidence that the veteran currently suffers from a
psychiatric disability are lay statements provided by the
veteran. He claims, in essence, that he currently suffers from
heart disease as a result of stress. The Board notes, however,
that service connection for arteriosclerotic heart disease has
already been established and is not an issue currently before the
Board. In any event, where the

- 3 -

determinative issue is one of medical causation or a diagnosis,
only those with specialized medical knowledge, training, or
experience are competent to provide evidence on the issue. See
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v.
Derwinski, 2 Vet. App. 492, 494-95 (1991). Since the record does
not reflect that the veteran possesses the medical training and
expertise necessary to render an opinion as to either the cause
or diagnosis of a psychiatric disability, his lay statements are
of limited probative value. See Heuer v. Brown, 7 Vet. App. 379,
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93
(1993)).

In conclusion, the Board finds that the veteran does not suffer
from a psychiatric disability. As such, the preponderance of the
evidence is against his claim of entitlement to service
connection for a psychiatric disability. See Brammer v.
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof
of the presently claimed disability, there can be no valid
claim). In reaching this conclusion, the Board acknowledges that,
under the prior and revised provisions of 38 U.S.C.A. 5107(b),
the benefit of the doubt is to be resolved in the claimant's
favor in cases where there is an approximate balance of positive
and negative evidence in regard to a material issue. However, as
the preponderance of the evidence is against the veteran's
present claim, that doctrine is not for application in this case.
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Service connection for a psychiatric disability is denied.

WARREN W. RICE, JR.

Member, Board of Veterans' Appeals

- 4 - 

